8 F.3d 34
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Ardas YANIK, Debtor.Julian AYRS, Plaintiff-Appellant,v.Ardas YANIK;  David Horowitz, Hon.;  Lawrence A. Diamant,Defendants-Appellees.
No. 92-56291.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1993.*Decided Oct. 18, 1993.

Before:  FLETCHER, POOLE, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Judgment creditor Julian Ayrs appeals pro se the Bankruptcy Appellate Panel's ("BAP") order dismissing his appeal of the bankruptcy court's order quashing a subpoena Ayrs served on California Superior Court Judge David Horowitz.   The BAP dismissed the appeal on the ground that the bankruptcy court's order was a nonappealable interlocutory order.   We lack jurisdiction over Ayrs's appeal.


3
"Interlocutory orders [of the bankruptcy court] are not appealable as of right" and are "not appealable to the court of appeals under 28 U.S.C. § 158(d)."   Pizza of Hawaii, Inc. v. Shakey's Inc.  (In re Pizza of Hawaii, Inc.), 761 F.2d 1374, 1378 (9th Cir.1985).   Here, the bankruptcy court's order granting the motion to quash the subpoena Ayrs served on Judge Horowitz is interlocutory.   See United States v. Nixon, 418 U.S. 683, 690-69 (1974).   Thus, it is not appealable to this court.   See In re Pizza of Hawaii, Inc., 761 F.2d at 1378.   Accordingly, we dismiss Ayrs's appeal for lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny appellant's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3